Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26th, 2022 has been entered.

Response to Amendment
The amendment filed January 26th, 2022 does not place the application in condition for allowance.
The rejections over Bailey et al. in view of Cortec are maintained.
New grounds for rejection follow.

Claim Objections
Claims 34 and 35 are objected to under 37 CFR 1.75 as being a substantial duplicate of one another. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 19, 22, 24, and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 16, Applicant recites, “at least one male part fastened to the other of the mobile device of the drive module”.  The phrase, “the other of the mobile device” lacks antecedent basis.  Appropriate action is required.

Regarding Claim 16, Applicant recites, “at least one female part fastened to one of the mobile device of the drive module and the additional mobile device of the additional module, and at least one male part fastened to the other of the mobile device of the drive module and the additional device of the additional module”.  The Examiner respectfully points out to Applicant that they have disclose a female part fastened to one of the mobile devices or one of the additional mobile devices of the additional module, and the male part is fastened to one of the mobile devices or one of the additional mobiles devices (See Applicant’s Annotated Figure 7A, below).  Applicant has not disclosed a scenario where the female part is fastened to both the drive module and the additional mobile device of the additional module, and where the male part is fastened to “the other of the mobile device of the drive module” and the additional device of the additional module.  Instead, it appears the specification shows the male part is fastened at one end of the drive module or the additional module, while the female part is attached to the drive module or additional module that the male part is not attached to.
Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.
Applicant’s Annotated Figure 7A

    PNG
    media_image1.png
    564
    743
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 16-17, 19, 22, 24, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2016/0365830 A1) in view of Cortec (DE 20 2014 100 397 U1).  Cortec is mapped to the English machine translation provided by the EPO website.

In view of Claim 16, Bailey et al. discloses a solar tracker (Figure 1C) comprising at least: a drive module comprising at least a mobile device (See Annotated Bailey et al. Figure 1C & 11B, below & Paragraph 0045) comprising at least:
a table extending longitudinally in a principal direction comprising at least one solar energy collector device (Figure 8A, #811 & Paragraph 0068);
a support structure extending longitudinally in said principal direction and supporting said table (Figure 8A, #813-#814 & Paragraph 0068);
a first support arch configured to support the support structure said first support arch having two ends fastened to the support structure (See Annotated Bailey et al. Figure 8A, below);
a first ground support configured to carry said first support arch (Figure 8A, #816-#817); wherein said first ground support comprises a rotation kinematic drive device for driving rotation of said mobile device relative to the first ground support (Figure 9A, #902 the torque applied to the panels can be transferred from actuator 143 or to a drive tube via an arc drive such as described with reference to Figs 8A-F & See Annotated Bailey et al. Figure 1C, below).
Annotated Bailey et al. Figure 1C

    PNG
    media_image2.png
    566
    896
    media_image2.png
    Greyscale



Bailey et al. discloses at least one additional module configured to be driven by the drive module (Figure 1F, #143 & Figure 11A-B, #1111), wherein each module is identical to the first mobile device and therefore the additional module device comprises at least:
an additional table extending longitudinally in an additional direction comprising at least one additional solar energy collector device (Figure 8A, #811 & Paragraph 0068);
an additional support structure extending longitudinally in said additional direction and supporting said table (Figure 8A, #813-#814 & Paragraph 0068);
an additional support arch configured to support said additional support structure, said additional support arch having two ends fastened to the additional support structure (See Annotated Bailey et al. Figure 8A, below);
an additional ground support configured to carry said additional support arch (Figure 8A, #816-#817);
Annotated Bailey et al. Figure 8A

    PNG
    media_image3.png
    537
    901
    media_image3.png
    Greyscale


Bailey et al. teaches the rotation kinematic drive device is configured to directly drive the first support arch with a first kinematic movement relative to said first ground support about at least one principal rotation axis (Figure 11B & Paragraph 0069) and said additional ground support comprises a rotation guide device configured to guide the additional support arch in a second kinematic movement relative to said additional ground support (Figure 8A, #861-#862) about at least one additional rotation axis said at least one additional rotation axis can be the same or different from the at least one principal rotation axis (Figure 11B) from said principal rotation axis (See Annotated Bailey et al. Figure 11B, below).
Annotated Bailey et al. Figure 11B

    PNG
    media_image4.png
    425
    882
    media_image4.png
    Greyscale

	Bailey et al. teaches that the solar tracker comprises at least one kinematic coupling device, entirely supported by said mobile device and said additional mobile device (Figure 11B, #1114) for coupling said drive module with said additional module and configured so that the second kinematic movement is a function of the first kinematic movement (Figure 11B, #1114 & Paragraph 0120), said kinematic coupling device comprising at least one first part that is fastened to the mobile device of the drive module and at least one second part that is fastened to the additional mobile device of the additional module the first part and second part are adapted to cooperate so as to:
one first part and at least one second part (Figure 14C-H);
the first part and the second part are adapted to cooperate so as to drive the additional mobile device in rotation about the additional rotation axis when the mobile device of the drive module is driven in rotation by the rotation kinematic drive device about the principal rotation axis, such that said at least one first part is configured to move relative to said at least one second part, in translation so as to allow relative movement between said mobile device and said additional mobile device  (Figure 11b & Paragraph 0120).

Cortec discloses that the universal joint connection mobile in translation comprises: at least one female part (see Annotated Cortec Figure 3, below) fastened to one of the mobile device of the drive module and the additional mobile device of the additional module (Figure 9) and at least one male part (See Annotated Cortec Figure 3, below) fastened to the other of the mobile device of the drive module and the additional device of the additional module (Figure 9), wherein said at least one female part comprises a jaw formed as two opposing tapered arms ending in a connection opening and wherein said at least one male part comprises a single tongue configured to fit within said connection opening of said two opposing arms of said jaw, fitting tightly within (Figure 7A-B), in a manner enabling sliding of said tongue in the jaw (See Annotated Cortec Figure 3, below). Cortec teaches that advantageously constant velocity joints can be used to transmit the rotary movement to individual actuators in a manner that is uniform compared to universal joints and that this avoids irregularities in the transmission of a rotary movement between the individual actuators, whereby premature wear of the joints and/or individual actuators can be prevented (Page 2, Lines 61-64).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed utilize the one universal joint as disclosed by Cortec in Bailey et al. solar tracker for the advantages of prevented premature wear of the joints and or drive module.
Annotated Cortec et al. Figure 3

    PNG
    media_image5.png
    721
    832
    media_image5.png
    Greyscale




	In view of Claim 17, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that first ground support comprises rollers configured to support the first support arch on their own, the first support arch extending primarily from the first ground support to the support structure  and said additional ground support comprises at least additional rollers configured to support on their own the additional support arch, the additional support arch extending primarily from the additional ground support to the additional support structure, the solar tracker being configured so that the rollers and the additional rollers support on their own 
Annotated Bailey et al. Figure 8

    PNG
    media_image6.png
    537
    901
    media_image6.png
    Greyscale

	
	

	In view of Claim 19, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the second kinematic movement and the first kinematic movement share at least a rotation angle and speed (0023).

	In view of Claim 22, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 21.  Cortec discloses that at least one female part extends primarily in one of said 

	In view of Claim 24, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 23.  Cortec discloses the jaw or the tongue comprises shoes forming an interface between the jaw and the tongue in order to facilitate said sliding (Figure 4, #28 & Page 6, Lines 242-243).

	In view of Claim 26, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses a second support arch of the support structure (See Annotated Bailey et al. Figure 31, below).
Annotated Bailey et al. Figure 31

    PNG
    media_image7.png
    564
    908
    media_image7.png
    Greyscale

	 Bailey et al. further discloses that a kinematic coupling device may comprise at least one kinematic transfer shaft, a first pivot articulation device and a second pivot articulation device, the first pivot articulation device making a mechanical connection between the second support arch and said 
Annotated Bailey et al. Figure 11B

    PNG
    media_image8.png
    426
    598
    media_image8.png
    Greyscale

	 

	In view of Claim 27, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the mobile device comprises a second support arch of the support structure and that the support structure and the additional support structure and the first support arch, second support arch and additional support arch are mechanically connected to one another by at least one pivot connection enabling a degree of freedom in rotation between the support structure and the support arch (Figure 11B – all the structures are mechanically connected and a degree 

	In view of Claim 28, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the first ground support and the additional ground support (Figure 8A, #816-#817) are disposed on a ground suspension (Figure 8A, #818).  In regards to the limitation that the ground suspension has an elasticity in compression along at least one vertical axis, the Examiner asserts that all materials have an elasticity in compression along at least one vertical axis.

	In view of Claim 29, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the mobile device comprises a second support arch that rests on a second ground support of the drive module, said second ground support comprising at lest one rotation guide device configured to guide the second support arch in said first kinematic movement relative to said second ground support about said principal rotation axis (See Annotated Bailey et al. Figure 8A, below & Paragraph 0070).
Annotated Bailey et al. Figure 8A

    PNG
    media_image9.png
    453
    819
    media_image9.png
    Greyscale

	In view of Claim 30, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses the additional rotation guide device comprises at least two rollers configured to be contact with the additional support arch so as to guide the additional support arch in said second kinematic movement relative to said additional ground support about said additional rotation axis (Figure 8E, 9A-B, 9F, 11B, See Annotated Bailey et al. Figure 8A, below & Paragraph 0069-0070).
Annotated Bailey et al. Figure 8A

    PNG
    media_image10.png
    478
    808
    media_image10.png
    Greyscale


	In view of Claim 31, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. teaches that the first ground support comprises at least one pinion and in which the first support arch comprises a rack disposed at a part of the first support arch oriented toward the ground, at least one pinion and at least one rack being configured to drive kinematically on rotation said first support arch relative to the first ground support about the principal rotation axis (Figure 8A-B, 8D-E, 9A-B, 9F, 12A).

	In view of Claim 32, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. teaches that the support structure and additional support structures are lattice structures (Figure 8A, #813-#814).




Response to Arguments
Applicant argues that Cortec does not disclose the features of the kinematic coupling device includes at least one universal joint connection mobile in translation along the translation axis relative to the additional module and the drive module, wherein said at least one universal joint connection mobile in translation comprises: at least one female part fastened to one of the mobile device of the drive module and the additional mobile device of the additional module, and at least one male part fastened to the other of the mobile device of the drive module and the additional device of the additional module, wherein said at lest one female part comprises a jaw formed as two opposing tapered arms ending in a connection opening and wherein said at least one male part comprises a single tongue configured to fit within said connection opening of said two opposing arms of said jaw, fitting tightly within, in a manner enabling sliding of said tongue in the jaw.  The Examiner respectfully points out to Applicant that Cortec discloses the universal joint connection mobile in translation comprises: at least one female part (see Annotated Cortec Figure 3, below) fastened to one of the mobile device of the drive module and the additional mobile device of the additional module (Figure 9) and at least one male part (See Annotated Cortec Figure 3, below) fastened to the other of the mobile device of the drive module and the additional device of the additional module (Figure 9), wherein said at least one female 
Annotated Cortec et al. Figure 3

    PNG
    media_image5.png
    721
    832
    media_image5.png
    Greyscale

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726